DETAILED ACTION
Claims 1-80 have been examined. Claims 1-6, 12-20, 26-34, 40-48, 54-62, 66-74, and 78-80 are rejected. Claims 7-11, 21-25, 35-39, 49-53, 63-65, and 75-77 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 14, 21-22, 29, 49-50, 57, and 75-76 are objected to because of the following informalities:
Claim 1, line 6, “the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 14, line 1, “the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 21, line 1, “a number of the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 22, line 1, “a number of the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 29, line 8, “the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 49, line 1, “a number of the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 50, line 1, “a number of the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 57, line 5, “the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 75, line 1, “a number of the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Claim 76, line 1, “a number of the repetitions of the msg3” should be changed to “the number of the repetitions of the msg3”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (57-80) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 14-15, 26, 28-29, 40, 42-43, 54, 56-57, 66, 68-69, 78, and 80 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0235503 to Irukulapati et al. (hereinafter “Irukulapati”).

As per claim 1, Irukulapati discloses a method of wireless communication performed by a user equipment (UE) (Abstract of Irukulapati), comprising: determining a number of repetitions of a message 3 (msg3) communication of a four-step random access channel (RACH) procedure that are to be transmitted to a base station (Irukulapati [0004] Msg3 is transmitted by using a PUSCH channel. Besides Msg3 payload, demodulation reference signals (DMRS) are also transmitted to assist the data decoding at the base station (eNB or gNB). In both LTE and NR, for 4-step random access procedures, the initial transmission of Msg3 is scheduled by the uplink (UL) grant contained in an RAR. [0097] Msg3 repetitions could be signaled in different ways. One way is to include the Msg3 in system information block 1 (SIB1). However, this may not have enough granularity. As mentioned above, introducing autonomous repetitions for all Msg3 transmissions may cause the 56-bit grants to be inadequate to handle increased PUSCH resource consumption and extra latency compared to single transmission. Another option is to configure Msg3 in SIB1 but only apply the Msg3 for Msg3 size above a threshold, e.g., when Random Access preamble group B is used or if, for example, the grant is above a threshold. However, in order to have full flexibility for using Msg3 repetitions, an indication may be carried in the RAR message utilizing some of the reserved bits. This would enable the base station (gNB) to configure the repetitions on an as needed basis, e.g., depending on grant size, cell load and deployment.); and transmitting, to the base station, the repetitions of the msg3 communication based at least in part on determining the number of the repetitions of the msg3 communication (Irukulapati Fig. 4 discloses the transmission of the Msg3 repetition. See also Fig. 13).
As per claim 12, Irukulapati discloses the method of claim 1, further comprising: receiving an indication of a beta factor that is to be used for uplink control information (UCI) resource determination (Irukulapati [0083] Generally, configuring may include determining configuration data representing the configuration and providing, e.g. transmitting, it to one or more other nodes (parallel and/or sequentially), which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device). Alternatively, or additionally, configuring a radio node, e.g., by a network node or other device, may include receiving configuration data and/or data pertaining to configuration data, e.g., from another node like a network node, which may be a higher-level node of the network, and/or transmitting received configuration data to the radio node. Accordingly, determining a configuration and transmitting the configuration data to the radio node may be performed by different network nodes or entities, which may be able to communicate via a suitable interface, e.g., an X2 interface in the case of LTE or a corresponding interface for NR. Configuring a terminal (e.g. WD) may comprise scheduling downlink and/or uplink transmissions for the terminal, e.g. downlink data and/or downlink control signaling and/or DCI and/or uplink control or data or communication signaling, in particular acknowledgement signaling, and/or configuring resources and/or a resource pool therefor. In particular, configuring a terminal (e.g. WD) may comprise configuring the WD to perform certain measurements on certain subframes or radio resources and reporting such measurements according to embodiments of the present disclosure.).
As per claim 14, Irukulapati discloses the method of claim 1, wherein the repetitions of the msg3 communication are repetitions of a physical uplink shared channel (PUSCH) carrying a msg3 (Irukulapati [0087, 0167]).
As per claim 15, Irukulapati discloses a method of wireless communication performed by a base station (Abstract of Irukulapati), comprising: transmitting, to a user equipment (UE), a message 2 (msg2) communication of a four-step random access channel (RACH) procedure (Irukulapati Fig. 4, RAR, and [0002] A random access (RA) procedure is a function in a cellular wireless communication system. In Long Term Evolution (LTE), a wireless device (WD) that would like to access the network initiates the random access procedure by transmitting a preamble (Msg1) in the uplink on the Physical Random Access Channel (PRACH). A base station (eNB) receiving the preamble and detecting the random access attempt will respond in the downlink (DL) by transmitting a random access response (RAR, Msg2). The downlink is from the base station to the WD. The RAR carries an uplink scheduling grant for the WD to continue the procedure by transmitting a following subsequent message in the uplink (Msg3) for terminal identification. The uplink is from the WD to the base station. A similar procedure is envisioned for New Radio (NR) (also referred to as fifth generation (5G)) which may include a next generation Node B, gNB, or transmission and reception point (TRP), i.e., a base station or access node.); and receiving, from the UE, repetitions of a message 3 (msg3) communication of the four-step RACH procedure (Irukulapati Fig. 4, Msg3).
As per claim 26, Irukulapati discloses the method of claim 15, further comprising: transmitting an indication of a beta factor that is to be used for uplink control information (UCI) resource determination (Irukulapati [0083] Generally, configuring may include determining configuration data representing the configuration and providing, e.g. transmitting, it to one or more other nodes (parallel and/or sequentially), which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device). Alternatively, or additionally, configuring a radio node, e.g., by a network node or other device, may include receiving configuration data and/or data pertaining to configuration data, e.g., from another node like a network node, which may be a higher-level node of the network, and/or transmitting received configuration data to the radio node. Accordingly, determining a configuration and transmitting the configuration data to the radio node may be performed by different network nodes or entities, which may be able to communicate via a suitable interface, e.g., an X2 interface in the case of LTE or a corresponding interface for NR. Configuring a terminal (e.g. WD) may comprise scheduling downlink and/or uplink transmissions for the terminal, e.g. downlink data and/or downlink control signaling and/or DCI and/or uplink control or data or communication signaling, in particular acknowledgement signaling, and/or configuring resources and/or a resource pool therefor. In particular, configuring a terminal (e.g. WD) may comprise configuring the WD to perform certain measurements on certain subframes or radio resources and reporting such measurements according to embodiments of the present disclosure.).
As per claim 28, Irukulapati discloses the method of claim 15, wherein the repetitions of the msg3 communication are repetitions of a physical uplink shared channel (PUSCH) carrying a msg3 (Irukulapati [0087, 0167]).
As per claim 29, Irukulapati discloses a user equipment (UE) for wireless communication (Irukulapati Fig. 7), comprising: a memory (Irukulapati Fig. 7); and one or more processors coupled to the memory(Irukulapati Fig. 7), the one or more processors configured to: determine a number of repetitions of a message 3 (msg3) communication of a four-step random access channel (RACH) procedure that are to be transmitted to a base station (Irukulapati [0004] Msg3 is transmitted by using a PUSCH channel. Besides Msg3 payload, demodulation reference signals (DMRS) are also transmitted to assist the data decoding at the base station (eNB or gNB). In both LTE and NR, for 4-step random access procedures, the initial transmission of Msg3 is scheduled by the uplink (UL) grant contained in an RAR. [0097] Msg3 repetitions could be signaled in different ways. One way is to include the Msg3 in system information block 1 (SIB1). However, this may not have enough granularity. As mentioned above, introducing autonomous repetitions for all Msg3 transmissions may cause the 56-bit grants to be inadequate to handle increased PUSCH resource consumption and extra latency compared to single transmission. Another option is to configure Msg3 in SIB1 but only apply the Msg3 for Msg3 size above a threshold, e.g., when Random Access preamble group B is used or if, for example, the grant is above a threshold. However, in order to have full flexibility for using Msg3 repetitions, an indication may be carried in the RAR message utilizing some of the reserved bits. This would enable the base station (gNB) to configure the repetitions on an as needed basis, e.g., depending on grant size, cell load and deployment.); and transmit, to the base station, the repetitions of the msg3 communication based at least in part on determining the number of the repetitions of the msg3 communication (Irukulapati Fig. 4 discloses the transmission of the Msg3 repetition. See also Fig. 13).
As per claim 40, Irukulapati discloses the UE of claim 29, wherein the one or more processors are further configured to: receive an indication of a beta factor that is to be used for uplink control information (UCI) resource determination (Irukulapati [0083] Generally, configuring may include determining configuration data representing the configuration and providing, e.g. transmitting, it to one or more other nodes (parallel and/or sequentially), which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device). Alternatively, or additionally, configuring a radio node, e.g., by a network node or other device, may include receiving configuration data and/or data pertaining to configuration data, e.g., from another node like a network node, which may be a higher-level node of the network, and/or transmitting received configuration data to the radio node. Accordingly, determining a configuration and transmitting the configuration data to the radio node may be performed by different network nodes or entities, which may be able to communicate via a suitable interface, e.g., an X2 interface in the case of LTE or a corresponding interface for NR. Configuring a terminal (e.g. WD) may comprise scheduling downlink and/or uplink transmissions for the terminal, e.g. downlink data and/or downlink control signaling and/or DCI and/or uplink control or data or communication signaling, in particular acknowledgement signaling, and/or configuring resources and/or a resource pool therefor. In particular, configuring a terminal (e.g. WD) may comprise configuring the WD to perform certain measurements on certain subframes or radio resources and reporting such measurements according to embodiments of the present disclosure.).
As per claim 42, Irukulapati discloses the UE of claim 29, wherein the repetitions of the msg3 communication are repetitions of a physical uplink shared channel (PUSCH) carrying a msg3 (Irukulapati [0087, 0167]).
As per claim 43, Irukulapati discloses a base station for wireless communication (Irukulapati Fig. 7), comprising: a memory (Irukulapati Fig. 7); and one or more processors coupled to the memory (Irukulapati Fig. 7), the one or more processors configured to: transmit, to a user equipment (UE), a message 2 (msg2) communication of a four-step random access channel (RACH) procedure (Irukulapati Fig. 4, RAR, and [0002] A random access (RA) procedure is a function in a cellular wireless communication system. In Long Term Evolution (LTE), a wireless device (WD) that would like to access the network initiates the random access procedure by transmitting a preamble (Msg1) in the uplink on the Physical Random Access Channel (PRACH). A base station (eNB) receiving the preamble and detecting the random access attempt will respond in the downlink (DL) by transmitting a random access response (RAR, Msg2). The downlink is from the base station to the WD. The RAR carries an uplink scheduling grant for the WD to continue the procedure by transmitting a following subsequent message in the uplink (Msg3) for terminal identification. The uplink is from the WD to the base station. A similar procedure is envisioned for New Radio (NR) (also referred to as fifth generation (5G)) which may include a next generation Node B, gNB, or transmission and reception point (TRP), i.e., a base station or access node.); and receive, from the UE, repetitions of a message 3 (msg3) communication of the four-step RACH procedure (Irukulapati Fig. 4, Msg3).
As per claim 54, Irukulapati discloses the base station of claim 43, wherein the one or more processors are further configured to: transmit an indication of a beta factor that is to be used for uplink control information (UCI) resource determination (Irukulapati [0083] Generally, configuring may include determining configuration data representing the configuration and providing, e.g. transmitting, it to one or more other nodes (parallel and/or sequentially), which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device). Alternatively, or additionally, configuring a radio node, e.g., by a network node or other device, may include receiving configuration data and/or data pertaining to configuration data, e.g., from another node like a network node, which may be a higher-level node of the network, and/or transmitting received configuration data to the radio node. Accordingly, determining a configuration and transmitting the configuration data to the radio node may be performed by different network nodes or entities, which may be able to communicate via a suitable interface, e.g., an X2 interface in the case of LTE or a corresponding interface for NR. Configuring a terminal (e.g. WD) may comprise scheduling downlink and/or uplink transmissions for the terminal, e.g. downlink data and/or downlink control signaling and/or DCI and/or uplink control or data or communication signaling, in particular acknowledgement signaling, and/or configuring resources and/or a resource pool therefor. In particular, configuring a terminal (e.g. WD) may comprise configuring the WD to perform certain measurements on certain subframes or radio resources and reporting such measurements according to embodiments of the present disclosure.).
As per claim 56, Irukulapati discloses the base station of claim 43, wherein the repetitions of the msg3 communication are repetitions of a physical uplink shared channel (PUSCH) carrying a msg3 (Irukulapati [0087, 0167]).
As per claim 57, Irukulapati discloses an apparatus for wireless communication at a user equipment, comprising: means for determining a number of repetitions of a message 3 (msg3) communication of a four-step random access channel (RACH) procedure that are to be transmitted to a base station (Irukulapati [0004] Msg3 is transmitted by using a PUSCH channel. Besides Msg3 payload, demodulation reference signals (DMRS) are also transmitted to assist the data decoding at the base station (eNB or gNB). In both LTE and NR, for 4-step random access procedures, the initial transmission of Msg3 is scheduled by the uplink (UL) grant contained in an RAR. [0097] Msg3 repetitions could be signaled in different ways. One way is to include the Msg3 in system information block 1 (SIB1). However, this may not have enough granularity. As mentioned above, introducing autonomous repetitions for all Msg3 transmissions may cause the 56-bit grants to be inadequate to handle increased PUSCH resource consumption and extra latency compared to single transmission. Another option is to configure Msg3 in SIB1 but only apply the Msg3 for Msg3 size above a threshold, e.g., when Random Access preamble group B is used or if, for example, the grant is above a threshold. However, in order to have full flexibility for using Msg3 repetitions, an indication may be carried in the RAR message utilizing some of the reserved bits. This would enable the base station (gNB) to configure the repetitions on an as needed basis, e.g., depending on grant size, cell load and deployment.); and means for transmitting, to the base station, the repetitions of the msg3 communication based at least in part on determining the number of the repetitions of the msg3 communication (Irukulapati Fig. 4 discloses the transmission of the Msg3 repetition. See also Fig. 13).
As per claim 66, Irukulapati discloses the apparatus of claim 57, further comprising: means for receiving an indication of a beta factor that is to be used for uplink control information (UCI) resource determination (Irukulapati [0083] Generally, configuring may include determining configuration data representing the configuration and providing, e.g. transmitting, it to one or more other nodes (parallel and/or sequentially), which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device). Alternatively, or additionally, configuring a radio node, e.g., by a network node or other device, may include receiving configuration data and/or data pertaining to configuration data, e.g., from another node like a network node, which may be a higher-level node of the network, and/or transmitting received configuration data to the radio node. Accordingly, determining a configuration and transmitting the configuration data to the radio node may be performed by different network nodes or entities, which may be able to communicate via a suitable interface, e.g., an X2 interface in the case of LTE or a corresponding interface for NR. Configuring a terminal (e.g. WD) may comprise scheduling downlink and/or uplink transmissions for the terminal, e.g. downlink data and/or downlink control signaling and/or DCI and/or uplink control or data or communication signaling, in particular acknowledgement signaling, and/or configuring resources and/or a resource pool therefor. In particular, configuring a terminal (e.g. WD) may comprise configuring the WD to perform certain measurements on certain subframes or radio resources and reporting such measurements according to embodiments of the present disclosure.).
As per claim 68, Irukulapati discloses the apparatus of claim 57, wherein the repetitions of the msg3 communication are repetitions of a physical uplink shared channel (PUSCH) carrying a msg3 (Irukulapati [0087, 0167]).
As per claim 69, Irukulapati discloses an apparatus for wireless communication at a base station (Irukulapati Fig. 7), comprising: means for transmitting, to a user equipment (UE), a message 2 (msg2) communication of a four-step random access channel (RACH) procedure (Irukulapati Fig. 4, RAR, and [0002] A random access (RA) procedure is a function in a cellular wireless communication system. In Long Term Evolution (LTE), a wireless device (WD) that would like to access the network initiates the random access procedure by transmitting a preamble (Msg1) in the uplink on the Physical Random Access Channel (PRACH). A base station (eNB) receiving the preamble and detecting the random access attempt will respond in the downlink (DL) by transmitting a random access response (RAR, Msg2). The downlink is from the base station to the WD. The RAR carries an uplink scheduling grant for the WD to continue the procedure by transmitting a following subsequent message in the uplink (Msg3) for terminal identification. The uplink is from the WD to the base station. A similar procedure is envisioned for New Radio (NR) (also referred to as fifth generation (5G)) which may include a next generation Node B, gNB, or transmission and reception point (TRP), i.e., a base station or access node.); and means for receiving, from the UE, repetitions of a message 3 (msg3) communication of the four-step RACH procedure (Irukulapati Fig. 4, Msg3).
As per claim 78, Irukulapati discloses the apparatus of claim 69, further comprising: means for transmitting an indication of a beta factor that is to be used for uplink control information (UCI) resource determination (Irukulapati [0083] Generally, configuring may include determining configuration data representing the configuration and providing, e.g. transmitting, it to one or more other nodes (parallel and/or sequentially), which may transmit it further to the radio node (or another node, which may be repeated until it reaches the wireless device). Alternatively, or additionally, configuring a radio node, e.g., by a network node or other device, may include receiving configuration data and/or data pertaining to configuration data, e.g., from another node like a network node, which may be a higher-level node of the network, and/or transmitting received configuration data to the radio node. Accordingly, determining a configuration and transmitting the configuration data to the radio node may be performed by different network nodes or entities, which may be able to communicate via a suitable interface, e.g., an X2 interface in the case of LTE or a corresponding interface for NR. Configuring a terminal (e.g. WD) may comprise scheduling downlink and/or uplink transmissions for the terminal, e.g. downlink data and/or downlink control signaling and/or DCI and/or uplink control or data or communication signaling, in particular acknowledgement signaling, and/or configuring resources and/or a resource pool therefor. In particular, configuring a terminal (e.g. WD) may comprise configuring the WD to perform certain measurements on certain subframes or radio resources and reporting such measurements according to embodiments of the present disclosure.).
As per claim 80, Irukulapati discloses the apparatus of claim 69, wherein the repetitions of the msg3 communication are repetitions of a physical uplink shared channel (PUSCH) carrying a msg3 (Irukulapati [0087, 0167]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 16, 30, 44, 58, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati as applied to claims 1, 12, 14-15, 26, 28-29, 40, 42-43, 54, 56-57, 66, 68-69, 78, and 80 above, and further in view of Non-Patent Literature Document “Random Access for MTC” (hereinafter “NPL”).

As per claim 2, Irukulapati discloses the method of claim 1, wherein the number of the repetitions of the msg3 communication is determined based at least in part on an aggregation level associated with a physical downlink control channel (PDCCH).
Irukulapati may not explicitly disclose, but NPL, which is in the same field of endeavor, discloses wherein the number of the repetitions of the msg3 communication is determined based at least in part on an aggregation level associated with a physical downlink control channel (PDCCH) (NPL section 6, Proposal 6, 14-16, 21.  See also sections 3 and 4). The purpose of NPL is to enable Random Access Procedure resource configuration (NPL section 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL with Irukulapati, to enable random access procedure resource configuration and selection (NPL section 2).
As per claim 16, Irukulapati discloses the method of claim 15, further comprising: transmitting a physical downlink control channel (PDCCH) using an aggregation level that is based at least in part on a number of the repetitions for the msg3 communication.
Irukulapati may not explicitly disclose, but NPL, which is in the same field of endeavor, discloses transmitting a physical downlink control channel (PDCCH) using an aggregation level that is based at least in part on a number of the repetitions for the msg3 communication (NPL section 6, Proposal 6, 14-16, 21.  See also sections 3 and 4). The purpose of NPL is to enable Random Access Procedure resource configuration (NPL section 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL with Irukulapati, to enable random access procedure resource configuration and selection (NPL section 2).
As per claim 30, Irukulapati discloses the UE of claim 29, wherein the number of the repetitions of the msg3 communication is determined based at least in part on an aggregation level associated with a physical downlink control channel (PDCCH).
Irukulapati may not explicitly disclose, but NPL, which is in the same field of endeavor, discloses wherein the number of the repetitions of the msg3 communication is determined based at least in part on an aggregation level associated with a physical downlink control channel (PDCCH) (NPL section 6, Proposal 6, 14-16, 21.  See also sections 3 and 4). The purpose of NPL is to enable Random Access Procedure resource configuration (NPL section 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL with Irukulapati, to enable random access procedure resource configuration and selection (NPL section 2).
As per claim 44, Irukulapati discloses the base station of claim 43, wherein the one or more processors are further configured to: transmit a physical downlink control channel (PDCCH) using an aggregation level that is based at least in part on a number of the repetitions for the msg3 communication.
Irukulapati may not explicitly disclose, but NPL, which is in the same field of endeavor, discloses transmit a physical downlink control channel (PDCCH) using an aggregation level that is based at least in part on a number of the repetitions for the msg3 communication (NPL section 6, Proposal 6, 14-16, 21.  See also sections 3 and 4). The purpose of NPL is to enable Random Access Procedure resource configuration (NPL section 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL with Irukulapati, to enable random access procedure resource configuration and selection (NPL section 2).
As per claim 58, Irukulapati discloses the apparatus of claim 57, wherein the number of the repetitions of the msg3 communication is determined based at least in part on an aggregation level associated with a physical downlink control channel (PDCCH).
Irukulapati may not explicitly disclose, but NPL, which is in the same field of endeavor, discloses wherein the number of the repetitions of the msg3 communication is determined based at least in part on an aggregation level associated with a physical downlink control channel (PDCCH) (NPL section 6, Proposal 6, 14-16, 21.  See also sections 3 and 4). The purpose of NPL is to enable Random Access Procedure resource configuration (NPL section 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL with Irukulapati, to enable random access procedure resource configuration and selection (NPL section 2).
As per claim 70, Irukulapati discloses the apparatus of claim 69, further comprising: means for transmitting a physical downlink control channel (PDCCH) using an aggregation level that is based at least in part on a number of the repetitions for the msg3 communication.
Irukulapati may not explicitly disclose, but NPL, which is in the same field of endeavor, discloses means for transmitting a physical downlink control channel (PDCCH) using an aggregation level that is based at least in part on a number of the repetitions for the msg3 communication (NPL section 6, Proposal 6, 14-16, 21.  See also sections 3 and 4). The purpose of NPL is to enable Random Access Procedure resource configuration (NPL section 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL with Irukulapati, to enable random access procedure resource configuration and selection (NPL section 2).

Claim(s) 3-6, 17-20, 31-34, 45-48, 59-62, and 71-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati and NPL as applied to claims 1-2, 12, 14-16, 26, 28-30, 40, 42-44, 54, 56-58, 66, 68-70, 78, and 80 above, and further in view of US 2021/0051707 A1 to Rastegardoost et al. (hereinafter “Rastegardoost”).

As per claim 3, Irukulapati and NPL discloses the method of claim 2, wherein the PDCCH carries downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 4, Irukulapati, NPL, and Rastegardoost discloses the method of claim 3, wherein the msg3 communication is an initial transmission (Urukulapati [0004] the initial transmission of Msg3) or a retransmission (Urukulapati [0004] The retransmission of Msg3. [0095] One option to increase coverage is to use autonomous Msg3 retransmissions (repetitions)).
As per claim 5, Irukulapati and NPL discloses the method of claim 2, wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 6, Irukulapati, NPL, and Rastegardoost discloses the method of claim 5, wherein the msg3 communication is a retransmission (Irukulapati [0004] The retransmission of Msg3 is scheduled by UL grant over the physical downlink control channel (PDCCH). [0168] The PDCCH could be for Msg4 UL or DL assignment, which indicates a successful receiving of Msg3, or retransmission of Msg3 (adaptive transmission)).
As per claim 17, Irukulapati and NPL discloses the method of claim 16, wherein the PDCCH carries downlink control information (DCI) that schedules the msg2 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg2 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 18, Irukulapati, NPL, and Rastegoost discloses the method of claim 17, wherein the msg3 communication is an initial transmission (Urukulapati [0004] the initial transmission of Msg3) or a retransmission (Urukulapati [0004] The retransmission of Msg3. [0095] One option to increase coverage is to use autonomous Msg3 retransmissions (repetitions)).
As per claim 19, Irukulapati and NPL discloses the method of claim 16, wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 20, Irukulapati, NPL, and Rastegardoost discloses the method of claim 19, wherein the msg3 communication is a retransmission (Irukulapati [0004] The retransmission of Msg3 is scheduled by UL grant over the physical downlink control channel (PDCCH). [0168] The PDCCH could be for Msg4 UL or DL assignment, which indicates a successful receiving of Msg3, or retransmission of Msg3 (adaptive transmission)).
As per claim 31, Irukulapati and NPL discloses the UE of claim 30, wherein the PDCCH carries downlink control information that schedules a message 2 communication of the four-step RACH procedure.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information that schedules a message 2 communication of the four-step RACH procedure (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 32, Irukulapati, NPL, and Rastegardoost discloses the UE of claim 31, wherein the msg3 communication is an initial transmission (Urukulapati [0004] the initial transmission of Msg3) or a retransmission (Urukulapati [0004] The retransmission of Msg3. [0095] One option to increase coverage is to use autonomous Msg3 retransmissions (repetitions)).
As per claim 33, Irukulapati and NPL discloses the UE of claim 30, wherein the PDCCH carries downlink control information that schedules the msg3 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 34, Irukulapati, NPL, and Rastegardoost discloses the UE of claim 33, wherein the msg3 communication is a retransmission (Irukulapati [0004] The retransmission of Msg3 is scheduled by UL grant over the physical downlink control channel (PDCCH). [0168] The PDCCH could be for Msg4 UL or DL assignment, which indicates a successful receiving of Msg3, or retransmission of Msg3 (adaptive transmission)).
As per claim 45, Irukulapati and NPL discloses the base station of claim 44, wherein the PDCCH carries downlink control information (DCI) that schedules the msg2 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg2 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 46, Irukulapati, NPL, and Rastegardoost discloses the base station of claim 45, wherein the msg3 communication is an initial transmission (Urukulapati [0004] the initial transmission of Msg3) or a retransmission (Urukulapati [0004] The retransmission of Msg3. [0095] One option to increase coverage is to use autonomous Msg3 retransmissions (repetitions)).
As per claim 47, Irukulapati and NPL discloses the base station of claim 44, wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 48, Irukulapati, NPL, and Rastegardoost discloses the base station of claim 47, wherein the msg3 communication is a retransmission (Irukulapati [0004] The retransmission of Msg3 is scheduled by UL grant over the physical downlink control channel (PDCCH). [0168] The PDCCH could be for Msg4 UL or DL assignment, which indicates a successful receiving of Msg3, or retransmission of Msg3 (adaptive transmission)).
As per claim 59, Irukulapati and NPL discloses the apparatus of claim 58, wherein the PDCCH carries downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 60, Irukulapati, NPL, and Rastegardoost discloses the apparatus of claim 59, wherein the msg3 communication is an initial transmission (Urukulapati [0004] the initial transmission of Msg3) or a retransmission (Urukulapati [0004] The retransmission of Msg3. [0095] One option to increase coverage is to use autonomous Msg3 retransmissions (repetitions)).
As per claim 61, Irukulapati and NPL discloses the apparatus of claim 58, wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 62, Irukulapati, NPL, and Rastegardoost discloses the apparatus of claim 61, wherein the msg3 communication is a retransmission (Irukulapati [0004] The retransmission of Msg3 is scheduled by UL grant over the physical downlink control channel (PDCCH). [0168] The PDCCH could be for Msg4 UL or DL assignment, which indicates a successful receiving of Msg3, or retransmission of Msg3 (adaptive transmission)).
As per claim 71, Irukulapati and NPL discloses the apparatus of claim 70, wherein the PDCCH carries downlink control information (DCI) that schedules the msg2 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg2 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 72, Irukulapati, NPL, and Rastegardoost discloses the apparatus of claim 71, wherein the msg3 communication is an initial transmission (Urukulapati [0004] the initial transmission of Msg3) or a retransmission (Urukulapati [0004] The retransmission of Msg3. [0095] One option to increase coverage is to use autonomous Msg3 retransmissions (repetitions)).
As per claim 73, Irukulapati and NPL discloses the apparatus of claim 70, wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication.
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses wherein the PDCCH carries downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 74, Irukulapati, NPL, and Rastegardoost discloses the apparatus of claim 73, wherein the msg3 communication is a retransmission (Irukulapati [0004] The retransmission of Msg3 is scheduled by UL grant over the physical downlink control channel (PDCCH). [0168] The PDCCH could be for Msg4 UL or DL assignment, which indicates a successful receiving of Msg3, or retransmission of Msg3 (adaptive transmission)).

Claim(s) 13, 27, 41, 55, 67, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irukulapati as applied to claims 1, 12, 14-15, 26, 28-29, 40, 42-43, 54, 56-57, 66, 68-69, 78, and 80 above, and further in view of Rastegardoost.

As per claim 13, Irukulapati discloses the method of claim 12, wherein the indication is received in at least one of: one or more bits of downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure, one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication, or a system information message associated with RACH configuration (Irukulapati [0097, 0147, 0163-0164]).
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses one or more bits of downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).), one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 27, Irukulapati discloses the method of claim 26, wherein the indication is transmitted in at least one of: one or more bits of downlink control information (DCI) that schedules the msg 2 communication, one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication, or a system information message associated with RACH configuration (Irukulapati [0097, 0147, 0163-0164]).
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses one or more bits of downlink control information (DCI) that schedules the msg 2 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).), one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 41, Irukulapati discloses the UE of claim 40, wherein the indication is received in at least one of: one or more bits of downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure, one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication, or a system information message associated with RACH configuration (Irukulapati [0097, 0147, 0163-0164]).
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses one or more bits of downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).), one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 55, Irukulapati discloses the base station of claim 54, wherein the indication is transmitted in at least one of: one or more bits of downlink control information (DCI) that schedules the msg2 communication, one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication, or a system information message associated with RACH configuration (Irukulapati [0097, 0147, 0163-0164]).
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses one or more bits of downlink control information (DCI) that schedules the msg2 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).), one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 67, Irukulapati discloses the apparatus of claim 66, wherein the indication is received in at least one of: one or more bits of downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure, one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication, or a system information message associated with RACH configuration (Irukulapati [0097, 0147, 0163-0164]).
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses one or more bits of downlink control information (DCI) that schedules a message 2 communication of the four-step RACH procedure (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).), one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).
As per claim 79, Irukulapati discloses the apparatus of claim 78, wherein the indication is transmitted in at least one of: one or more bits of downlink control information (DCI) that schedules the msg2 communication, one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication, or a system information message associated with RACH configuration (Irukulapati [0097, 0147, 0163-0164]).
Irukulapati may not explicitly disclose, but Rastegardoost, which is in the same field of endeavor, discloses one or more bits of downlink control information (DCI) that schedules the msg2 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).), one or more bits or one or more fields of downlink control information (DCI) that schedules the msg3 communication (Rastegardoost [0080] A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI), which may comprise downlink scheduling commands, uplink scheduling grants, and uplink power control commands. [0156] The second message (e.g., Msg 2 1312) may be scheduled on the DL-SCH and may be indicated by a PDCCH, for example, using a random access radio network temporary identifier (RA RNTI). The second message (e.g., Msg 2 1312) may indicate that the first message (e.g., Msg 1 1311) was received by the base station. The second message (e.g., Msg 2 1312) may comprise a time-alignment command that may be used by the wireless device to adjust the transmission timing of the wireless device, a scheduling grant for transmission of the third message (e.g., Msg 3 1313), and/or a Temporary Cell RNTI (TC-RNTI).). The purpose of Rastegardoost is to enable repetition of one or more transmissions (Rastegardoost [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rastegardoost with Irukulapati, to provide advantages such as more efficient power consumption, increased reliability of wireless communications, and/or reduced transmission latencies (Rastegardoost [0004]).

Allowable Subject Matter
Claims 7-11, 21-25, 35-39, 49-53, 63-65, and 75-77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0383119 A1
CHANNEL STATE INFORMATION REPORTING METHOD, UE, BASE STATION AND COMPUTER READABLE STORAGE MEDIA
US 20220095136 A1
COMMUNICATIONS DEVICE, INFRASTRUCTURE EQUIPMENT AND METHODS FOR QUALITY INFORMATION REPORT


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476